Exhibit 10.1
FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
(the “Amendment”), dated as of the 21st day of August, 2008, is by and between
Corrections Corporation of America, a Maryland corporation with its principal
place of business at 10 Burton Hills Boulevard, Nashville, Tennessee (the
“Company”), and John D. Ferguson, a resident of Nashville, Tennessee
(“Executive”). All capitalized terms used herein but otherwise not defined shall
have the meaning as set forth in the Employment Agreement, as herein defined.
     WHEREAS, the Company and Executive are parties to that certain Second
Amended and Restated Employment Agreement, dated as of August 15, 2007 (the
“Employment Agreement”), pursuant to which Executive serves as the Chief
Executive Officer and President of the Company; and
     WHEREAS, the Company and Executive now desire to amend certain terms and
provisions of the Employment Agreement pursuant to the terms hereof.
     NOW, THEREFORE, in consideration of the mutual promises and covenants
contained herein and other good and valuable consideration, the receipt,
sufficiency and mutuality of which are hereby acknowledged, the Company and
Executive hereby agree as follows.
     1. Amendment. Section 1 is deleted in its entirety and replaced with the
following:
          “1. Employment. The Executive shall serve as the Chairman of the Board
of Directors and Chief Executive Officer of the Company and such other office or
offices to which Executive may be appointed or elected by the Board of
Directors, with the Executive’s consent. Subject to the provisions of Section 7
hereof, the Company shall use its best efforts to have the Executive elected to
the Board of Directors of the Company, and the Executive shall serve in such
capacity if elected. Subject to the direction and supervision of the Board of
Directors of the Company, the Executive shall perform such duties as are
customarily associated with the offices of Chairman of the Board of Directors
and Chief Executive Officer, and such other offices to which Executive may be
appointed or elected by the Board of Directors. The Executive’s principal base
of operations for the performance of his duties and responsibilities under this
Agreement shall be the offices of the Company located in Nashville, Tennessee.
The Executive agrees to abide by the Company’s Charter and Bylaws as in effect
from time to time and the direction of its Board of Directors except to the
extent such direction would be inconsistent with applicable law or the terms of
this Agreement.”
     2. Effect of Amendment. Except as expressly modified by the terms of this
Amendment, the provisions of the Employment Agreement shall continue in full
force and effect.

1



--------------------------------------------------------------------------------



 



     3. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, and all of which, taken together, shall
be deemed to be one and the same instrument.
     4. Headings. The sections, subjects and headings in this Amendment are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Amendment.
     5. Governing Law. The validity, interpretation and effect of this Amendment
shall be governed exclusively by the laws of the State of Tennessee without
regard to the choice of law principals thereof.
     6. Severability. Should any part of this Amendment be invalid or
unenforceable, such invalidity or unenforceability shall not affect the validity
and enforceability of the remaining portion.
     7. Successors. This Amendment shall be binding upon and inure to the
benefit of the respective parties and their permitted assigns and successors in
interest.
     8. Waivers. No waivers of any breach of any of the terms or conditions of
this Amendment shall be held to be a waiver of any other or subsequent breach;
nor shall any waiver be valid or binding unless the same shall be in writing and
signed by the party alleged to have granted the waiver.
[remainder of page left intentionally blank]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first written.

            EXECUTIVE:

JOHN D. FERGUSON
      /s/ John D. Ferguson                  

            THE COMPANY:

CORRECTIONS CORPORATION OF AMERICA
      By:   /s/ Todd J Mullenger         Name:   Todd J Mullenger       
Title:   Executive Vice President & Chief Financial Officer     

3